                              IN THE LINITED STATES DISTzuCT COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION


JKWEVION DLTNCAN,                                    )
                                                     )
                          Plaintiff.                 )
                                                     )
                                                     )
                                                     )
DNI-LAS COUNl'Y JAII- FACILITY.                      )
                                                     )
                          Del'endant.                )    Civil Action No.        3:   l9-CV-15 l6-C-BT


                                                olil)tiR
          Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge advising the Court that      Plaintiff s Complaint should be dismissed for

want oiprosecution. PlaintifThas failed to file any objections and the time to do so has now

expired

          The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none.   lt   is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions                ofthe Court. For the reasons stated

therein, Plaintills Complaint is hereby DISMISSED without prejudice pursuant to Federal Rule

of Civil Procedr-rre 41 (b)

          SO ORDERED this         f/    day of September, 201




                                                                        W
                                                 S            C         INGS
                                                         OR             D STA               TzuCl"IUDGE



                                                                              I
